Citation Nr: 1134535	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1992, from October 2001 to January 2004, and from July 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the service treatment records from the Veteran's most recent period of active service, from July 2005 to August 2006, are not currently of record.  Efforts to obtain a complete copy of the Veteran's service treatment records, including clinical records, should be undertaken before the Board renders a decision in this case.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (c) (2) (2010).

The Board also finds that an examination and opinion is required in this case.  The Veteran was provided a VA examination in March 2007, but the examiner did not offer any opinion as to etiology or address the question of aggravation of a pre-existing right knee disability.  An examination is required when there is evidence of an incident or event in service, evidence of a current disability, some indication of a link between them, and the record is not otherwise adequate on which to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case the Veteran's right knee disability was clearly noted at entrance for his second period of service beginning in October 2001, but the question of aggravation has not been fully addressed in an opinion.  Additionally, in the absence of a service entrance examination report, or service separation examination report for his 3rd period of service from July 2005 to August 2006, the Board is unable to determine whether direct service connection or service connection based on aggravation might be warranted based on that last period of service.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service personnel and treatment records, including any clinical records, from his period of service from July 2005 to August 2006.  The Board is particularly interested in any available periodical examination reports, as well as any treatment and/or hospitalization records regarding the Veteran's right knee.  Additionally, the Board is particularly interested in the report of the entrance examination at the time of the Veteran's 3rd period of service beginning in July 2005 and the report of the separation examination for that same period of service ending in August 2006.  If these records are not available, a negative reply must be provided.  If these records are unavailable, notify the Veteran in accordance with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in order to determine whether his right knee disability was caused or aggravated by service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated by service. (In this regard, to be aggravated is to undergo an increase in severity beyond the natural progression of the disability).  The examiner's attention is drawn to the entrance examination from October 2001 showing a right knee disability, and a temporary profile in November 2001 and a permanent profile in August 2002 that appears to be more restrictive as to the Veteran's activities.  A complete rationale for any opinion expressed should be provided.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


